513 P.2d 531 (1973)
Larry R. SLOPAK, Appellant,
v.
Hoyt C. CUPP, Superintendent, Oregon State Penitentiary, and J.C. Keeney, Director of Rehabilitation Services, Oregon State Penitentiary, Respondents.
Court of Appeals of Oregon.
Argued and Submitted July 24, 1973.
Decided August 27, 1973.
David H. Blunt, Salem, argued the cause and filed the brief for appellant.
Scott McAlister, Asst. Atty. Gen., Salem, argued the cause for respondents. With him on the brief were Lee Johnson, Atty. Gen., and John W. Osburn, Sol. Gen., Salem.
Before SCHWAB, C.J., and LANGTRY and THORNTON, JJ.
LANGTRY, Judge.
Petitioner, a prisoner, for himself and others similarly situated brought this proceeding on alleged constitutional grounds for a writ of habeas corpus to require officials of Oregon state prison to provide copying equipment for use by inmates in preparing legal documents for court filings. The petition was dismissed in circuit court because it fails to state grounds for relief, and petitioner appeals.
Habeas corpus is authorized in ORS 34.310 et seq. Petitioner points to no provision therein allowing relief of the nature sought. However, in Newton v. Cupp, 3 Or. App. 434, 437, 474 P.2d 532, 534 (1970), we held
"* * * that habeas corpus is available in Oregon to test the constitutionality of treatment afforded an inmate * * *."
*532 An examination of Oregon's statutes does not disclose that pleadings authorized in court proceedings by inmates require copying, or if they do, that provision is not made therefor. ORS 137.240(1)(a) eliminates court proceedings for inmates except those hereafter mentioned.
If an inmate is prosecuted, or if he takes a direct appeal from a conviction, private counsel or public defenders are provided for indigent prisoners and expenses for legal documents are paid by the state or respective counties. ORS 135.330; 138.300; 138.480; 138.500. If original habeas corpus proceedings are commenced without aid of counsel, copies are not required (ORS 34.310 et seq.)  none was required in this case. And if post-conviction relief is sought, copies may be dispensed with on claim of indigency, and counsel and expenses are paid for by respective counties or the state through the Public Defender's office. ORS 138.580; 138.590. Thus, the counsel provided in any of these instances can do necessary copying and be reimbursed therefor. We conclude that petitioner's allegations as a matter of law and on their face present no cause for relief.
Affirmed.